UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA
                                                                                            FILED
                                                                                              AUG 10 2010
Antonio Colbert,                                       )                                Clerk, U.S. District &Bankruptcy
                                                       )                               Courts for the District of Columbia
                Plaintiff,                             )
                                                       )
                                                              Civil Action No.
                v.                                     )
                                                       )                              10 1345
U.S. Marshal's Office,                                 )
                                                       )
                Defendant.                             )




                                    MEMORANDUM OPINION

        This matter is before the Court on its initial review of plaintiff s pro se complaint and

application to proceed in forma pauperis. The application will be granted and the complaint

dismissed for lack of subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3) (requiring

dismissal of an action "at any time" the Court determines that it lacks subject matter jurisdiction).

        Plaintiff is a District of Columbia resident suing the United States Marshals Service for

alleged misconduct by the "security guards" at this courthouse. Compl. at 2. He alleges that the

"security staff has become abusive and argumentative towards me!" Id. Plaintiff seeks $50,000

in monetary damages.

        A claim for monetary damages against the United States, including its agency

components, is cognizable under the Federal Tort Claims Act ("FTCA"), 28 U.S.C. §§ 2671 et

seq. Such a claim is maintainable, however, only after the plaintiff has exhausted his

administrative remedies by "first present[ing] the claim to the appropriate Federal agency .... "

28 U.S.C. § 2675. This exhaustion requirement is jurisdictional. See GAF Corp. v. United

States, 818 F.2d 901,917-20 (D.C. Cir. 1987); Jackson v. United States, 730 F.2d 808,809 (D.C.

Cir. 1984); Stokes v.   u.s. Postal Service, 937 F. Supp. 11, 14 (D.D.C. 1996).   Plaintiff has not
   -   "m




indicated that he exhausted his administrative remedies. The complaint therefore will be

dismissed. See Abdurrahman v. Engstrom, 168 Fed.Appx. 445, 445 (D.C. Cir. 2005) (per

curiam) ("[T]he district court properly dismissed case [based on unexhausted FTCA claim] for

lack of subject matter jurisdiction. "). A separate Order accompanies this Memorandum

Opinion.




Date: August ~, 2010
                                           ~
                                           Ilited
                                                    hI    -~~
                                                           4
                                                    Statts'Distnudge
                                                                          8 """'- _ __
                                                                          ...




                                               2